The opinion of the Supreme Court was entered
Per Curiam.
The court below decided this case on the ground that the Lehigh river was not on the line dividing the township of *51Coolbaugh from the borough of Gouldsboro’. When Luzerne county was struck off from the territory now constituting Monroe county, the division line was made the east bank of the Lehigh river. On this ground the court held that the case did not fall within the 34th section of the General Road Law of 13th June 1836, which directs, that where a small creek over which a bridge may be necessary, shall be on the boundary, or on the division line of townships, the bridge shall be built and maintained at the joint and equal expense of the said townships, by their respective supervisors, &c. But it is immaterial whether the river in this instance be considered on the division line, as the case is clearly not within the 34th section on another ground. In the case of the Borough of Pottsville v. Norwegian Township, 2 Harris 543, it was held that the law throws the duty of building a bridge on the supervisors, who are required to proceed at once and perform the duty. Therefore, when one party proceeds and builds, after notice to the other, the law raises an assumpsit to contribute. But this is not the case where a stream lies on the boundary of counties. Such case is regulated by the 46th section of the Road Law. There a bridge cannot be built by the supervisor, but authority must come from the Courts of Quarter Sessions of the respective counties, each of which shall appoint three viewers, and a report made to each court; after which these courts shall, together with the grand juries and commissioners of the respective counties, in all other respects, have and exercise concurrent jurisdiction and discretion therein. Thus it is evident there cannot be any erection of the bridge until the requisite authority is obtained, and consequently no assumpsit can arise. If it be conceded that the county line throws the stream in this instance wholly within the county of Luzerne, then no liability can arise on that ground, for it does not lie on the boundary of the counties. In either aspect the judgment must be affirmed.
Judgment affirmed.